DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
First Action Final Following Request Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Formal Matters
Applicants' response filed 01/05/2022 is acknowledged and entered.  No claims were amended, cancelled, or newly added.  Claims 17-20, 22-26, and 29-36 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 01/05/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-25
Claims 17-20 and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over KELM ET AL. (US 2003/0203004 A1; Published Oct. 30, 2003) in view of THACKER ET AL. (Can. J. Animal Sci., June 1982, vol. 62, pages 527-536).

Teachings of KELM ET AL.
	Kelm et al. teach compositions comprising short and long chain fatty acids which are suitable for oral administration, wherein the compositions are useful for the management of body weight.  Specifically, Kelm et al. teach compositions comprising:
(a) a short chain fatty acid component selected from the group consisting of acetic acid, propionic acid, butyric acid, esters thereof, salts thereof, and mixtures thereof; and
(b) a long chain fatty acid component selected from the group consisting of long chain fatty acids, non-glyceryl esters of long chain fatty acids, and mixtures thereof;
wherein the compositions are suitable for oral administration to a mammal.
See Abstract.
	As per Claims 17-20 and 22-25, Kelm et al. teach a capsule composition comprising 1.5 grams ethyl oleate and 0.4 grams (400 mg) calcium propionate.  The capsule is administered daily to a female human subject weighing 70 kg who experiences a weight loss of about 2 pounds per weeks for a period of 4 weeks.  See Example 15.
	Kelm et al. teach it is preferred that the short chain fatty acid (SCFA) is selected from propionic acid, salts of propionic acid, esters of propionic acid, and mixtures thereof ([0034]) and that preferred salts of propionic acid include calcium propionate, sodium propionate, magnesium propionate, potassium propionate, and mixtures thereof. Among these, calcium propionate and sodium propionate may be particularly preferred, with calcium propionate being among the most preferred ([0036]).

	Kelm et al. differ from the instant claims only in so far as they do not disclose treatment of elevated LDL levels.

Teachings of THACKER ET AL.
Thacker et al. teach administering a therapeutically effective amount of propionic acid or calcium propionate (3.5% or 7% in food) to subjects (crossbred pigs). See Abstract; Table 1.
Thacker et al. teach that inclusion of propionic acid in swine diets resulted in significant reduction in the total serum cholesterol levels of treated pigs. See paragraph bridging pages 527-528.
Thacker et al. teach that administration of calcium propionate lowered total and LDL cholesterol relative to subjects not administered calcium propionate. See Table 2.
	Thacker et al. conclude that the overall results support previous findings that dietary propionate will reduce total serum cholesterol from a direct effect of propionic acid on cholesterol metabolism. See page 535, left column, 3rd full paragraph.


Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Here, a person of ordinary skill in the art would have a reasonable expectation that administering propionic acid or a salt thereof would be effective in reducing LDL levels in a subject.  The prior art teaches oral capsule formulations comprising “a therapeutically effective” amount of propionic acid or a salt thereof, e.g., calcium propionate, for use in reducing body weight. See Kelm et al.  While Kelm et al. do not disclose that administration of propionic acid or a salt thereof to a subject lowers LDL levels, e.g., in a subject having elevated LDL levels, Thacker et al. teach that administration of calcium propionate lowers total and LDL cholesterol relative to subjects not administered calcium propionate.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer propionic acid or a salt thereof to obese subjects having elevated LDL levels with a reasonable expectation that such administration would lower total and LDL cholesterol levels.   

Claims 26 and 29-36
Claims 26 and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELM ET AL. (US 2003/0203004 A1; Published Oct. 30, 2003) in view of THACKER ET AL. (Can. J. Animal Sci., June 1982, vol. 62, pages 527-536) as applied to claims 17-20 and 22-25 above, and further in view of JONES ET AL. (Am. J. Cardiovasc. Drugs, 2010, vol. 10, no. 2, pages 73-84), WÄGNER ET AL. (J. Clin. Endocrinol. Metab., 2003, vol. 88, pages 3212-3217), STOJAKOVIC ET AL. (Atherosclerosis, 2010, vol. 209, pages 178-183), and LIPITOR® PRESCRIBING INFORMATION (Pfizer, February 2012, 24 pages).
	The teachings of Kelm et al. and Thacker et al. are as applied to Claims 17-20 and 22-25 supra, which teachings are herein incorporated by reference in their entirety.  Claims 26 and 29-36 differ from Kelm et al. and Thacker et al. in so far as they do not disclose co-administering propionic acid or a salt thereof and a statin drug to treat subjects with elevated LDL levels.

Teachings of JONES ET AL.
	Jones et al. teach administering low-, moderate-, or high-dose statin monotherapy or co-administering fenofibric acid + low- or moderate-dose statin to patients with mixed dyslipidemia and type 2 diabetes mellitus.  See Abstract.
	As per Claims 29-32, Jones et al. teach daily dosages of atorvastatin were 20 mg (low-dose), 40 mg (moderate-dose), or 80 mg (high-dose). See Abstract.

Teachings of WÄGNER ET AL.
	Wagner et al. teach administering 10-20 mg/day atorvastatin, 900-1200 mg/day gemfibrozil, or 10 mg atorvastatin + 900 mg gemfibrozil to patients with diabetic dyslipidemia. Atorvastatin was more effective (P < 0.001) in lowering LDLc, non-HDLc, and apoB and in achieving treatment goals.  Combined treatment with both drugs reduced LDLc, triglyceride, non-HDLc, and apoB by 26.5%, 24.1%, 30.4%, and 21.8%, respectively. See Abstract.  

Teachings of STOJAKOVIC ET AL.
	Stojakovic et al. teach treatment with low-dose atorvastatin [10 mg/day] is safe in early-stage primary biliary cirrhosis (PBC), effectively reducing total cholesterol, LDL-C, LDL triglycerides, oxLDL and sVCAM-1 and improving vascular function as reflected by FMD, without affecting cholestasis progression. See Abstract.

Teachings of LIPITOR® PRESCRIBING INFORMATION
	As per Claims 29-34 and 36, Lipitor® Prescribing Information teaches Lipitor® (atorvastatin calcium) are tablets for oral administration provided in dose units of 10, 20, 40, or 80 mg tablets for administration in a dose range of 10 to 80 mg once daily to, inter alia, reduce elevated total-C, LDL-C, apo B, and TG levels and increase HDL-C in adult patients with primary hyperlipidemia (heterozygous familial and nonfamilial) and mixed dyslipidemia. See page 1, “Indications and Usage”, “Dosage and Administration”, and “Dosage Forms and Strengths”.
	As per Claims 33-34 and 36, Lipitor® Prescribing Information teaches that atorvastatin calcium tablets are provided in bottles or unit dose blisters. See page 21, “How Supplied/Storage and Handling”.

Examiner’s Analysis and Conclusion of Obviousness
The Examiner’s analysis and conclusions of obviousness as applied to Claims 17-20 and 22-25 supra are herein incorporated by references in their entirely and applied equally and fully to Claims 26 and 29-36.  In addition, with specific regard to Claims 26 and 29-36, a person of ordinary skill in the art would reasonably expect that two compounds, e.g., propionic acid or a salt thereof and a statin such as atorvastatin, that individually lower elevated cholesterol levels would also lower elevated cholesterol levels when administered in combination.  This is evidenced by Jones et al. and Wagner et al., who both demonstrate that combination therapy of low-dose atorvastatin is more effective than low-dose atorvastatin alone in lowering LDL cholesterol.  
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, as propionic acid and salts thereof were known to lower cholesterol levels, including LDL (Thacker et al.) and statin drugs such as atorvastatin were known to be effective in treating dyslipidemia alone and in combination with other therapeutic agents (Jones et al., Wagner et al., and Stojakovic et al.), it would have been prima facie obvious to a person of ordinary skill in the art to combine them, with a reasonable expectation that co-administration to patients with elevated LDL levels would be effective in lowering such elevated LDL levels.
	With specific regard to Claims 33-34 and 36, which require, inter alia, two about 0.5 g unit doses of calcium and/or magnesium propionate and one about 5 mg unit dose of atorvastatin separately provided in a blister pack, as discussed supra atorvastatin calcium tablets are provided in bottles or unit dose blisters in unit dose tablets of 10 mg, 20 mg, 40 mg, or 80 mg.  Kelm et al. teach a capsule composition comprising 1.5 grams ethyl oleate and 0.4 grams (400 mg) calcium propionate is therapeutically effective in a human subject and Thacker et al. teach administering a therapeutically effective amount of propionic acid or calcium propionate (3.5% or 7% in food) reduces total cholesterol and LDL cholesterol in pigs.  It would have been well within the purview of a person of ordinary skill in the art through routine experimentation to discover the optimal therapeutically effective amounts of calcium propionate and atorvastatin in combination for reducing elevated cholesterol levels in a subject, e.g., by starting at a unit dose of 0.4 g calcium propionate (known to be therapeutically effective in a human subject) and 10 mg atorvastatin (known to be therapeutically effective in human subjects alone and in combination with other lipid-lowering drugs).  Providing unit doses of calcium propionate and atorvastatin to be administered to the same patient in a blister pack would have been obvious to a person of ordinary skill in the art as this is precisely how atorvastatin is provided.

Response to Arguments
	Applicant asserts the Examiner has not provided any rationale for combining Kelm with Thatcher.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kelm teaches administering compositions comprising propionic acid in daily amounts falling within the scope of the claims to obese human subjects.  This administration led to weight loss in the treated subject, which a person of ordinary skill in the art would understand to be a “treatment” of a subject in need of treating elevated LDL levels, i.e., a therapeutic benefit provided to the so treated subject.  Thatcher provides prima facie evidence that administration of propionic acid to a subject would be reasonably expected to effect cholesterol metabolism, specifically lowering total and LDL cholesterol. As such, there is a clear motivation to combine the cited references, because they are both directed to the therapeutic effects of propionic acid in subjects.
Applicant asserts Kelm actually teaches away from “using propionic acid alone” because Kelm teaches the use of both propionic acid and a LCFA to satiate appetite so as to manage body weight.
In response, the Examiner respectfully submits that the claims do not preclude the administration of other active agents and in fact expressly include such administration of other active agents (see Claims 26-36).  
With regard to Thatcher, Applicant argues the Examiner provides no reason why a person of ordinary skill in the art would combine the teachings of Kelm with Thatcher.  Applicant argues that the addition of propionic acid or calcium propionate had no effect on feed intake, which is allegedly in contrast to Kelm, and that there is no indication that treatment of humans with propionic acid would result in lowering of LDL levels.  In support of this assertion, Applicant argues the young pigs in Thatcher are not being treated for any condition and there is no indication that they have dyslipidemia or elevated LDL levels.
The Examiner has already addressed this line of argument.  To reiterate from the previous Office Action, a person of ordinary skill in the art would have had a reasonable expectation that administration of the daily doses of calcium propionate described in Kelm for treating obesity in human subjects would also lower elevated cholesterol levels, including LDL levels, because Thacker demonstrate that administration of calcium propionate does exactly that in mammalian subjects (pigs).  That the pigs of Thacker did not necessarily have elevated LDL levels prior to treatment with calcium propionate is not probative that administration of calcium propionate would not reasonably be expected to also lower elevated LDL levels.  Put differently, because calcium propionate lowers baseline LDL levels, it would also reasonably be expected to also lower elevated LDL levels. Applicant has presented no factual evidence to the contrary.
Applicant now also argues that the daily amount of propionic acid or calcium propionate administered to the pigs in Thatcher in their feed are more than 10 times higher than those claimed.
In response, the Examiner does not rely on Thatcher for teaching therapeutically effective doses of propionic acid or calcium propionate for human subjects as such is expressly taught by Kelm, who teaches administering a capsule composition comprising 1.5 grams ethyl oleate and 0.4 grams (400 mg) calcium propionate daily to a human subject is therapeutically effective.
At bottom, the beneficial therapeutic effects of administering calcium propionate, in doses present claimed, were already known in obese human subjects, i.e., reducing body weight.  See Kelm.  A person of ordinary skill in the art would have also known that administration of calcium propionate to mammalian subjects effects cholesterol metabolism, specifically lowering total and LDL cholesterol. See Thatcher.  Accordingly, a person of ordinary skill in the art would have had a reasonable expectation that administering calcium propionate would also lower elevated LDL levels in human obese subjects.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038